His Honor, EMILE GfODCHAUX,
rendered the opinion and decree of the Court, as follows:
The matter to be determined is whether a freight rate of 75 cents or one of 65 cents a hundred pounds was the proper one to apply to certain interstate shipments made by defendant over plaintiff’s railroad. The lower rate of 65 cents was in fact charged and paid; but plaintiff, claiming that this was an error and that the true rate was 75 cents, seeks to recover the difference of 10 cents a hundred pounds with respect to said shipments. Plaintiff w.as successful in the trial Court and defendant appeals.
East bound Tariff No. 2-H established a rate of 75 cents for shipments from Tacoma, Wash., the point o.f departure in the present instance, to sundry eastern points grouped together for convenience and designated as “Group E,” Harvey, La., the point of destination in the present instance, being within said group.
*459Tariff No. 2-H was amended in Supplement No. 3, and the shipments in question moved subsequent to this amendment.
The Supplement prescribed a rate of 65 cents, in lieu of the 75 cent rate then prevailing; but it is claimed by plaintiff that this reduced rate did not ■ apply to all “Group E” points, but to only a few points in said group limited in number and specifically designated in said supplement, Harvey, La., not being one of the points thus named or affected.
On the other hand, defendant first contends that the rate of 65 cents embraced all points within Group E, and secondly, if such be not the case, then the supplement is so loosely framed or worded as to render it ambiguous whether Harvey, La., is governed by that rate or by thé 75 cents rate, in which event, according to the rulings of the Interstate Commerce Commission, the lower rate should be held applicable.
We find the supplement neither ambiguous nor misleading. On the contrary its clearly expressed purpose is to confine the operation of the 65 cent rate to certain points only within Group E and not to extend it to Group E in general. Its language is susceptible of no other interpretation if effect is to be given, as it must be, to all the terms employed. In order to hold that the 65 cent rate embraces all points within Group E, it would be necessary to eliminate and ignore that portion of the supplement wherein are named the points to which said rate is obviously intended to apply. This we may not do, for all clauses of the supplement must be considered and given effect and a construction adopted which results from the whole — a canon of interpretation applicable as well to tariffs as to other instruments.
*460Opinion and decree, June 12th, 1916.
■ There being no error in the'judgment, it is accordingly. affirmed. - ■ •
Affiramffi